Citation Nr: 1044179	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin disorder of 
the hands, arms, feet, and upper back, to include as due to 
herbicide exposure.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), depression, memory loss, and anxiety.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, memory loss, and anxiety.

5.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

6.  Entitlement to service connection for a kidney disorder, to 
include as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to diabetes 
mellitus, type II.

8.  Entitlement to service connection for a respiratory disorder, 
to include as due to herbicide exposure.

9.  Entitlement to service connection for hypertension, to 
include as due to an acquired psychiatric disorder.

10.  Entitlement to service connection for hand tremors.

11.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claims sought.

In August 2010, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at the 
Seattle RO.  A copy of the transcript is of record.

At the hearing, the Veteran submitted additional evidence 
directly to the Board, with a waiver of initial RO consideration 
of the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board observes that the characterization of the Veteran's 
claim to reopen has changed during the pendency of this appeal.  
A claim for service connection for PTSD was denied in November 
2001, and subsequently, a petition to reopen the claim of service 
connection for PTSD was denied in April 2003.  In October 2003, 
the Veteran informed the RO that he wished to apply for service 
connection claim for PTSD, memory loss, and depression.  As 
discussed in more detail below, the medical evidence of record 
indicates that the Veteran has been diagnosed with various mental 
health disorders, including PTSD, depression, and anxiety.  
Although all were not initially claimed by the Veteran, the Board 
is expanding his claim to encompass all psychiatric disorders.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2010) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and memory loss, for 
hypertension, and for a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  An unappealed November 2001 rating decision, in pertinent 
part, denied service connection for bilateral hearing loss, on 
the basis that there was no competent evidence that the Veteran's 
diagnosed bilateral hearing loss was related to service.

3.  None of the new evidence associated with the claims file 
since the November 2001 rating decision, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for bilateral hearing loss, or 
raises a reasonable possibility of substantiating that claim.

4.  An unappealed November 2001 rating decision, in pertinent 
part, denied service connection for a skin disorder and melanoma 
of the skin, on the basis that there was no competent evidence 
that the Veteran's diagnosed skin disorders were related to 
service.

5.  None of the new evidence associated with the claims file 
since the November 2001 rating decision, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a skin disorder, or raises a 
reasonable possibility of substantiating that claim.

6.  An unappealed June 2000 rating decision, in pertinent part, 
denied service connection for a mental condition, on the basis of 
no diagnosis of a psychiatric disorder; and, unappealed November 
2001, and April 2003 rating decisions, in pertinent part, denied 
service connection for PTSD, on the basis that there was no 
corroborated stressor.

7.  Evidence received since the April 2003 rating decision 
includes evidence that is neither cumulative to, nor redundant 
of, the evidence previously of record, namely evidence of the 
Veteran's claimed stressor, and raises a reasonable possibility 
of substantiating the claim of service connection for an acquired 
psychiatric disorder.

8.  The competent, credible evidence of record reflects that the 
Veteran was not exposed to herbicides, to include Agent Orange.

9.  Diabetes mellitus, type II, was first diagnosed many years 
after the Veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship between 
any such current disability and the Veteran's military service.  

10.  A kidney disorder was first diagnosed many years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion of a medical relationship between any such 
current disability and the Veteran's military service.

11.  Peripheral neuropathy of the upper extremities was first 
diagnosed many years after the Veteran's discharge from service, 
and there is no competent evidence or opinion of a medical 
relationship between any such current disability and the 
Veteran's military service.

12.  The Veteran has not been diagnosed with a respiratory 
disorder.

13.  The Veteran has not been diagnosed with a hand-tremor 
disorder.


CONCLUSIONS OF LAW

1.  The November 2001 Board decision denying service connection 
for bilateral hearing loss is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2010).

2.  As evidence received since the Board's November 2001 denial 
of service connection is not new and material, the criteria for 
reopening the claim for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  The November 2001 Board decision denying service connection 
for skin disorder and melanoma of the skin is final. 38 U.S.C.A. 
§ 7104 (West 2002);         38 C.F.R. § 20.1100 (2010).

4.  As evidence received since the Board's November 2001 denial 
of service connection is not new and material, the criteria for 
reopening the claim for service connection for a skin disorder 
are not met. 38 U.S.C.A. § 5108 (West 2002);         38 C.F.R. § 
3.156 (2010).

5.  The November 2001 and April 2003 rating decisions denying 
service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2010).  

6.  New and material evidence has been received, and the claim 
seeking service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

7.  Diabetes mellitus, type II, was not incurred, nor is it 
presumed to have been incurred in active military service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  A kidney disorder was not incurred, nor is it presumed to 
have been incurred in active military service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

9.  Peripheral neuropathy of the upper extremities was not 
incurred, nor is it presumed to have been incurred, in active 
military service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

10.  A respiratory disorder was not incurred, nor is it presumed 
to have been incurred in active military service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  

11.  A hand tremor disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted 
by the Courts describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In this case, the Veteran filed his service connection claims in 
October 2003.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2004.  That 
letter advised the Veteran of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159(b).  The claim was then reviewed and the RO issued the 
January 2005 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen. With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  Proper notice as required 
under Kent was provided in the March 2004 letter to the Veteran.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to this matter was provided in a March 
2006 letter.  In November 2009 and April 2010, the claims were 
readjudicated in supplemental statements of the case.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield, 20 Vet. App. at 543; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

The Veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield, 19 
Vet. App. 103.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
and private medical records are in the file. The Veteran has at 
no time referenced outstanding medical records that he wanted VA 
to obtain or that he felt were relevant to the claim.  The Board, 
however, recognizes that the Veteran has requested deck logs from 
the USS Niagara Falls to support his claims.  As discussed in 
detail below, the Board finds that these logs are irrelevant to 
the Veteran's claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Simply stated, the standards of McLendon are not met in this case 
because there is no competent evidence providing any indication 
that the Veteran was exposed to Agent Orange or that any of his 
disabilities is otherwise related to service.  Therefore, a VA 
examination to evaluate these claimed disabilities is not 
warranted.

The Board also acknowledges that the Veteran was not provided 
with a VA examination in response to his claims to reopen.  Under 
38 C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA 
examination in a new and material evidence claim can only be 
considered if new and material evidence is actually presented or 
secured.  Because the Board herein finds that the Veteran did not 
present new and material evidence as to the petitions to reopen 
service-connection claims for bilateral hearing loss and a skin 
disorder, a VA examination is not warranted as to either of those 
claims.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.



Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Id. at 495-96.

Claims to Reopen

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.; Justus v. Principi, 3 Vet. App. 510 
(1992).

Bilateral Hearing Loss

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Sensorineural hearing loss, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran was originally denied entitlement to service 
connection for bilateral hearing loss because the evidence of 
record reflected that the Veteran's hearing loss at separation 
was within normal limits and his hearing loss disability first 
developed many years after service.  The evidence of record at 
the time of that rating action  included service treatment 
records (STRs), the Veteran's DD Form 214N that listed his 
military occupational specialty (MOS) as water transportation, 
and private medical records indicating the onset of a hearing 
loss several years after service.  See November 2001 rating 
decision.  An appeal was initiated, but the Veteran did not file 
a timely substantive appeal, and the November 2001 rating 
decision is considered to be final.  Therefore, for evidence to 
be new and material, it must relate to a possible nexus between 
the Veteran's bilateral hearing loss (to include a diagnosis of 
bilateral hearing loss to a compensable degree within one year 
after separation), and that evidence must raise a reasonable 
possibility of substantiating the Veteran's claim.

The Board finds that the evidence associated with the claims file 
since the November 2001 rating decision does not contain any 
indication that there exists a relationship between the Veteran's 
bilateral hearing loss and service.  Evidence contained in the 
claims file prior to that date included audiological testing 
reports, confirming that the Veteran had a bilateral hearing loss 
disability (as defined in 38 C.F.R. § 3.385) in April 1989.  But 
see January 2000 hearing test reflecting a hearing loss disorder 
in the left ear but not the right ear.  New evidence since the 
November 2001 rating decision includes May 2005 and August 2005 
private hearing tests, diagnosing bilateral hearing loss.  In 
October 2008, the Veteran submitted a statement noting that he 
was the first loader on the gun mounts during service, without 
the benefit of hearing protection.  He also noted that in 
service, he worked with grinders and sand blasters.

The Board finds that, in this case, the additionally received 
evidence is "new" in the sense that it was not previously 
before agency decision makers.  However, as noted above, in the 
November 2001 denial, the RO essentially found that the evidence 
of record did not contain any evidence that the Veteran incurred 
a hearing loss disorder in service, as his hearing loss at 
separation was normal, and he did not develop hearing loss for 
decades after service.  The additional medical evidence added to 
the record does nothing to change any such finding.

In sum, the medical evidence received since November 2001 still 
does not reflect a finding of bilateral hearing loss related to 
service.  Thus, even if some of this evidence could, in a limited 
sense, be considered "new," none of the evidence is material 
because it provides no reasonable possibility of substantiating 
the claim.

As new and material evidence has not been received by VA, the 
Veteran's petition to reopen his service-connection claim for 
bilateral hearing loss is denied.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Skin Disorder

The Veteran has been diagnosed with melanoma of the arm and leg, 
contact dermatitis of the hands, and skin disease of the feet.  
He asserts that in-service exposure to herbicides, including 
Agent Orange, caused these skin disorders. 

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type II 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam Veteran (presumed exposed 
to Agent Orange) or, alternatively, a Veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically been determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996). 

The Veteran was originally denied entitlement to service 
connection for a skin disorder because the evidence of record 
reflected that the Veteran did not develop any skin disorder in 
service, and there was no evidence that the Veteran was diagnosed 
with a skin disorder that could entitle him to a presumption 
based on herbicide exposure.  STRs were silent for any skin 
disorder in service, and private medical records first noted the 
diagnosis of melanoma in 2000.  See November 2001 rating 
decision.  The Veteran's petition to reopen a claim for service 
connection for skin disorder was denied in an October 2003 rating 
decision.  A Notice of Disagreement was not filed in connection 
with the rating decision and is considered final.  Therefore, for 
evidence to be new and material, it must relate to a possible 
nexus between the Veteran's skin disorder and service, and that 
evidence must raise a reasonable possibility of substantiating 
the Veteran's claim.

The Board finds that the evidence associated with the claims file 
since the October 2003 rating decision does not contain any 
indication that there exists a relationship between the Veteran's 
skin disorder and service.  Evidence contained in the claims file 
prior to that date included evidence that the Veteran had been 
diagnosed with skin disorders, without any competent evidence 
establishing a nexus between these disorders and service, to 
include herbicide exposure.  The Veteran has not asserted at any 
time that his skin disorder was first noticed in service or 
provided any argument of continuity of symptomatology.  New 
evidence since the November 2001 rating decision includes a 
September 2004 VA-contract examination, where the examiner found 
that the Veteran's skin disorder was related to his diabetes 
mellitus.  No evidence received since October 2003 reflects that 
the Veteran has been diagnosed with porphyria cutanea tarda or 
chloracne, or that the Veteran's currently diagnosed skin 
disorders are related to exposure to Agent Orange, if any.

The Board finds that, in this case, the additionally received 
evidence is "new" in the sense that it was not previously 
before agency decision makers.  However, as noted above, in the 
previous denial, the RO essentially found that the evidence of 
record did not contain any evidence that the Veteran incurred any 
skin disorder in service or was diagnosed with any skin disorder 
presumptively, or through competent nexus opinion, found to be 
related to herbicide exposure.  The additional medical evidence 
added to the record does nothing to change any such finding.  As 
the Board herein denies the Veteran's service-connection claim 
for diabetes mellitus, there is no legal basis for granting 
service connection for any disability found to be secondary to 
diabetes mellitus.

In sum, the medical evidence received since November 2001 still 
does not reflect a finding of a skin disorder related to service.  
Thus, even if some of this evidence could, in a limited sense, be 
considered "new," none of the evidence is material because it 
provides no reasonable possibility of substantiating the claim.

As new and material evidence has not been received by VA, the 
Veteran's petition to reopen his service-connection claim for 
skin disorder of the hands, arms, feet, and upper back is denied.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 
4.125 (noting that VA has adopted the nomenclature of the DSM-
IV).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2009);          38 C.F.R. 
3.304(f)(1) (2010); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Under the legal authority in effect at the time of the Veteran's 
claim, if the alleged stressor was not combat related, then the 
Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).

The Veteran has not alleged, and the evidence does not suggest, 
that he engaged in combat with the enemy.  Notably, the Veteran's 
DD Form 214N does not indicate he received any combat-related 
awards or medals, such as the Combat Infantry Badge.  He served 
aboard the USS Niagara Falls, a combat store ship.

The Board notes, however, that on July 13, 2010, VA published a 
final rule that amended its adjudication regulation governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims appealed before July 13, 2010, but not yet decided by the 
Board.

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  VA later 
amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the 
statements of Veterans who are former prisoners-of-war, as well 
as those with an in-service diagnosis of PTSD, as sufficient to 
establish occurrence of an in-service stressor if such statements 
are consistent with the places, types, and circumstances of 
service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that a VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and that the Veteran's symptoms are related to 
the claimed stressor.  The amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.

The Veteran claims that his PTSD and/or other diagnosed acquired 
psychiatric disorders are related to an event in service where 
the Veteran witnessed a sailor fall from the ship's forward M-
frame and "appeared to be dying in his arms."  The Veteran was 
last denied entitlement to service connection for PTSD because 
this stressor could not be verified due to lack of information.  
See April 2003 rating decision.  Therefore, for evidence to be 
new and material, it must relate to verifying the Veteran's 
claimed stressor.

The Board finds that the evidence associated with the claims file 
since the April 2003 rating decision contains new and material 
evidence relating to the Veteran's stressor.  In August 2010, the 
sailor who fell from the M-frame submitted a statement indicating 
that the Veteran attended to him when he fell in service.  
Further, at the Veteran's Board hearing, the Veteran testified 
that he was afraid of hostile fire and the actions of enemy 
forces while serving on the USS Niagara Falls.

As this evidence is directly relevant to establishing the 
Veteran's asserted stressor(s), the Board finds that this 
evidence submitted since the last final denial in April 2003 
constitutes new and material evidence.  Thus, the Veteran's 
petition to reopen a service-connection claim for an acquired 
psychiatric disorder is granted.

Claims Based on Herbicide Exposure

In connection with the claims for service connection for diabetes 
mellitus and a kidney disorder, the RO has considered the 
Veteran's possible exposure to herbicides in service.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

In order for the presumption of herbicide exposure to apply, 
however, qualifying service in the Republic of Vietnam includes 
service on the inland waterways, but does not include mere 
service on a deep-water naval vessel in the waters offshore under 
38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 
27-97.  "Inland waterways" are not defined in VA regulations; 
however, VA Adjudication Procedure Manual provides that inland 
waterways include rivers, canals, estuaries, and delta areas, 
such as those on which the Vietnam "brown water" Navy 
operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, 
subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored 
in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam 
Ranh Bay, along the Vietnam coast, does not constitute inland 
waterway service or qualify as docking to the shore.  Id.  

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type II 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam Veteran (presumed exposed 
to Agent Orange) or, alternatively, a Veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically been determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996). 

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.  

Here, the Veteran asserts that he was exposed to Agent Orange 
during his service aboard the USS Niagara Falls.  However, the 
record does not support a finding that the Veteran was-either 
presumptively or directly-exposed to herbicides, to include 
Agent Orange, during service.

As noted above, qualifying service in the Republic of Vietnam 
includes service on the inland waterways, but does not include 
mere service on a deep-water naval vessel in the waters offshore 
under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d 1168; 66 
Fed. Reg. 23,166; VAOPGCPREC 27-97.  In January 2010, VA 
Compensation and Pension (C&P) Service released policy on Vietnam 
Naval Operations.  C&P Service initiated a program to collect 
data on Vietnam naval operations for the purpose of providing 
regional offices with information to assist with development in 
Haas related disability claims based on herbicide exposure from 
Navy Veterans.  C&P Service received verification from various 
sources reflecting that a number of off-shore "blue water" 
naval vessels conducted operations on the inland "brown water" 
rivers and delta areas of Vietnam, and also identified certain 
vessel types that operated primarily or exclusively on inland 
waterways.  If a Veteran's service aboard one of these ships can 
be confirmed through military records during the time frames 
specified, then exposure to herbicide agents can be presumed 
without further development.

The USS Niagara Falls is included on this list of "brown water" 
vessels.  The C&P Service bulletin notes that the USS Niagara 
Falls unloaded supplies on the Saigon River and in Cam Ranh Bay 
from April 22 through 25, 1968.  Personnel records of file, 
however, reflect that the Veteran was not in the military at this 
time.  He entered active duty in July 1969.  Therefore, he is not 
entitled to a herbicide presumption based on "brown water" 
service.

The Veteran has asserted in several conflicting statements that 
the USS Niagara Falls docked in Vietnam, and/or that he 
disembarked the USS Niagara Falls during his service in Vietnam.  
While the Veteran is competent to assert such statements, the 
Board finds that his statements are lacking in credibility due to 
internal inconsistencies.  In January 2005, the RO contacted the 
Veteran to determine when and if the USS Niagara Falls docked in 
Vietnam.  The Veteran asserted that they anchored in the Da Nang 
area, but never docked since there was no room to do so.  
However, the Veteran alleged that he went ashore, but he could 
not provide specific times.  The Veteran has also claimed that 
his ex-wife burned all his evidence pertaining to his military 
service that could possibly indicate that his ship docked in 
Vietnam or he went ashore.

In February 2009, a Navy Commander submitted a statement noting 
that "[d]uring the Vietnam conflict, many US Navy ships spent 
considerable time in the ports of South Viet[n]am including Da 
Nang and Cam Ranh Bay."  He noted that the USS Niagara Falls was 
among the ships that would have been called to these ports.  
During the port visits, the ships' personnel were required to 
work on the outside decks of the ships, where they were exposed 
to residual amounts of Agent Orange.

Notably, this statement does not specify during which timeframe 
the USS Niagara Falls docked in the ports of Da Nang and Cam Ranh 
Bay.  As noted above, VA has conceded that the USS Niagara Falls 
was exposed to herbicides while unloading supplies on the Saigon 
River and in Cam Ranh Bay from April 22 through 25, 1968.  
Furthermore, while the Navy Commander is competent to testify as 
to what he observed, he is not competent to indicate that the 
ship's personnel was exposed to residual amounts of Agent Orange.  
VA has already concluded that ships that only had "blue water 
service" in Vietnam were not exposed to Agent Orange.  See Haas, 
525 F.3d 1168.  Here, there is no indication that the USS Niagara 
Falls docked in any harbor in Vietnam (as admitted by the Veteran 
in January 2005), or that the Veteran disembarked the ship at any 
time.  While the Veteran has asserted that the USS Niagara Falls 
dropped anchor in Da Nang and Cam Ranh Bay, service aboard a ship 
that anchored in an open deep-water harbor, such as Da Nang, Vung 
Tau, or Cam Ranh Bay, along the Vietnam coast, does not 
constitute inland waterway service or qualify as docking to the 
shore.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. 
ii, ch. 2, § C.10.k.

The Board notes that the Veteran has requested that VA obtain 
deck logs from the time he was aboard the USS Niagara Falls, in 
an attempt to verify that the ship docked to the shore of 
Vietnam.  In a memorandum dated in June 2010, a Decision Review 
Officer indicated that this search was futile, as the C&P Service 
has already conducted an investigation into this matter and 
determined that the USS Niagara Falls only had "brown water 
service" during the dates indicated-April 22 through 25, 1968.  
Further, the Veteran admitted in January 2005 that the USS 
Niagara Falls in fact did not dock to the shore during his 
service, although he has stated on several subsequent occasions 
that the ship did dock in Da Nang harbor, where he flew by 
helicopter to a post exchange to shop.  As noted above, the Board 
finds that the Veteran's statements about his in-country Vietnam 
service to be lacking credibility due to inconsistencies in his 
accounts.  Thus, the Board agrees with the RO that such a search 
would be futile, and is therefore, unnecessary.

The Veteran's representative has also argued that the Veteran's 
award of the Vietnam Service Medal and Vietnam Campaign Medal 
indicates that he had in-country service in Vietnam.  The Vietnam 
Service Medal was awarded to personnel who served between July 
1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in 
direct support of operations in Vietnam.  U.S. Department of 
Defense Manual of Military Decorations and Awards at C6.6.  
Similarly, the Republic of Vietnam Campaign Medal was awarded to 
all service personnel who served in South Vietnam or who served 
outside of the geographical limits of Vietnam and contributed 
direct combat support to the forces in Vietnam.  Id. at C7.5.1.6.  
As such, neither of these awards demonstrates service in Vietnam.

The Board finally determines that the record contains no 
competent, credible evidence that the Veteran was in fact 
directly exposed to herbicides.  While the Veteran has asserted 
that he believed that he was exposed to Agent Orange while 
working on the deck of the USS Niagara Falls, in December 1995, 
the Veteran informed his physician that he "was never exposed to 
noxious agents while a soldier in the Vietnamese war."  (In 
fact, the Veteran was a sailor).  While the Veteran is competent 
to testify as to what he observed (such as spraying of liquids), 
he is not competent to assert that he was exposed to herbicides.  
Further, the Board does not find him credible based on his 
internally inconsistent declarations.  The Board affords more 
probative weight to his statement made to his physician and prior 
to his claim for monetary benefits.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary 
interest may affect the credibility of a claimant's testimony).

Accordingly, the Veteran is not entitled to presumptive service 
connection for the disabilities discussed below on the basis of 
alleged herbicide exposure, and the Board does not find any 
competent, credible evidence of record to indicate that the 
Veteran was otherwise exposed to herbicides.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307, 3.309.

Diabetes Mellitus

In addition to the relevant law regarding service connection 
noted above, a Veteran who served for 90 days on active duty who 
develops diabetes mellitus to a degree of 10 percent or more 
within one year from separation from service, service connection 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record clearly establishes that the Veteran has a 
current diagnosis of diabetes mellitus as reflected, for example, 
in a July 2004 private treatment records containing diagnoses of 
newly-onset diabetes mellitus.  However, considering the 
pertinent evidence of record in light above-noted legal 
authority, the Board finds that the record presents no basis to 
award service connection for diabetes mellitus on a direct or 
presumptive basis, to include as due to herbicide exposure.

The Veteran's service treatment records are devoid of any 
notation as to any complaints, findings, or a diagnosis of 
diabetes mellitus.  Moreover, the Veteran's endocrine system was 
assessed as normal on the April 1971 separation examination 
report, and a urinalysis was negative for sugar.  The record 
clearly reflects that the Veteran was initially diagnosed with 
diabetes mellitus in July 2004.  Hence, diabetes mellitus was not 
shown in service, or within a year after service, and the Veteran 
does not contend otherwise.  

Rather, the Veteran has asserted, and the medical evidence 
reflects, that he was first diagnosed with diabetes mellitus in 
July 2004.  As such, he also is not entitled to presumptive 
service for diabetes mellitus as chronic disease manifested to a 
compensable degree within the first post-service year.  See 
38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309  
The Board also points out that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Further, there is no persuasive evidence or opinion that there 
exists a medical nexus between diabetes mellitus and any incident 
of service.  None of the VA or private treatment records 
reflecting a diagnosis of this disorder includes any comment or 
opinion even suggesting a medical nexus between diabetes mellitus 
and the Veteran's military service.  In a November 2004 Agent 
Orange VA examination the examiner noted that the diabetes 
"could be" service connected based on the Vietnam service [and 
presumptive Agent Orange regulations].  As discussed in detail 
above, however, the Board finds the preponderance of the 
competent, credible evidence of record indicates that the Veteran 
was not exposed to herbicides.  Neither the Veteran nor his 
representative has presented or identified any such medical 
evidence or opinion that would establish a link between the 
Veteran's diabetes mellitus and service.

The Board has considered the Veteran's own statements that he 
incurred diabetes mellitus from his Vietnam service, but in this 
case, the Veteran is simply not competent to provide a probative 
opinion as to a medical nexus between his diabetes mellitus and 
service.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(where the Veteran was not competent to diagnose carcinoma or 
relate it to service).

As such, a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for diabetes mellitus.  
The Veteran's claim must be denied, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Kidney Disorder

The Veteran's service treatment records are silent for any kidney 
disorder or symptoms related to a kidney disorder.  At 
separation, the Veteran's genitourinary system examination, as 
well as his urinalysis testing, was within normal limits.

The earliest records of any kidney problems are dated in February 
1984, where the Veteran reported to the emergency room with flank 
pain.  The treating physician noted that the Veteran had no 
history of previous similar problems, and the Veteran's past 
medical history was completely unremarkable without 
hospitalizations or medication.  X-rays taken in March 1984 
revealed a few questionable densities overlying the right kidney, 
possibly representing intrarenal calcifications.  Since that 
time, the Veteran has had an extensive history of kidney stones.

In September 2004, the Veteran was afforded a VA fee basis 
examination, where he reported having twenty kidney surgeries and 
passing 590 stones.  The Veteran reported that his kidneys shut 
down twice in 2003.  The examiner noted that the Veteran's 
diabetes affected his kidneys resulting in his multiple surgeries 
and stones.  This problem was noted to be present since 1998.  
The kidney problem resulted in complications of swelling of the 
legs, poor appetite, weakness, and high blood pressure.  The 
Veteran was not on dialysis.

After testing finding increased bacteria in the Veteran's urine, 
the examiner diagnosed him with a renal infection, finding that 
the Veteran's renal disorder was a complication of diabetes 
because glucose was still elevated.

While the Veteran argues that he began passing kidney stones soon 
after separation from service, the medical evidence of record 
does not support this statement.  As noted above, in February 
1984, the Veteran presented to the emergency room with kidney 
stones and denied any previous history of similar problems.  
Thus, renal calcifications first appeared 13 years after 
separation from service.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson, 230 F.3d at 1333.  

Further, the record lacks any competent opinion linking the 
Veteran's renal disorder to service.  Without such opinion, the 
Veteran's claim cannot be granted.  The Board has considered the 
Veteran's own statements that he incurred a kidney disorder 
during service, but in this case, the Veteran is simply not 
competent to provide a probative opinion as to a medical nexus 
between any kidney disorder and service.  See, e.g., Rucker, 10 
Vet. App. at 74 (where the Veteran was not competent to diagnose 
carcinoma or relate it to service).

As such, a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a kidney disorder.  
The Veteran's claim must be denied, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Peripheral Neuropathy

The Veteran's service treatment records are silent for any 
diagnosis of peripheral neuropathy.  At separation, the Veteran's 
upper extremity, lower extremity, and neurologic examinations 
were all within normal limits.

A private treatment record from January 1992 indicates that the 
Veteran had a full neurological examination with no cognitive 
deficit.  All related tests revealed normal results.

A September 2004 VA-contract examination noted that the Veteran 
complained of persistent coldness of the extremities as well as 
numbness and tingling in the hands and legs.  On physical 
examination of the extremities, the Veteran had persistent 
coldness and ischemic limb pain at rest.  Both feet had good 
pulses.  Coldness was found in the right foot.  Neurological 
examination was abnormal with findings of weakness.  The Veteran 
was diagnosed with cold feet, neuropathy in the lower 
extremities, and neuritis.  The neurological disorders were found 
to be due to diabetes mellitus.

While the record clearly reflects that the Veteran has a current 
diagnosis of peripheral neuropathy, the Board finds that there is 
no indication that this disability is related to the Veteran's 
service.  The Veteran had no symptomatology of neuropathy in 
service.  In January 1992-over 20 years after separation-the 
Veteran had a full neurological examination with normal results.  
Further, the record is silent as to any competent, probative 
opinion linking the Veteran's neuropathy with service.

The Board acknowledges that the Veteran's neurological disorders 
have been linked to his diabetes mellitus.  Under 38 C.F.R. § 
3.310(a) (2010), service connection may be granted for disability 
that is proximately due to or the result of a service-connected 
disease or injury.  However, in view of the Board's decision 
denying service connection for diabetes mellitus, type II, as 
noted above, there is no legal basis for granting service 
connection for peripheral neuropathy on a secondary basis.

As such, a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy.  The Veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Respiratory Disorder

The Veteran argues that he suffers from "labored breathing" due 
to in-service exposure to chemicals and Agent Orange.

The Veteran's service treatment records are silent for any 
diagnosis of a respiratory disorder or any related 
symptomatology.  At separation, the Veteran's lung and chest 
examination was within normal limits.

A private x-ray dated in January 1988 revealed normal x-rays of 
the lungs and surrounding soft tissues.

In January 1996 the Veteran was diagnosed with pulmonary-induced 
polycythemia, but not with a pulmonary disorder.  Spirometry 
revealed mild to moderate obstruction.  The Veteran was noted to 
be a heavy, chronic smoker who had occasional wheezing and was 
advised to stop smoking.

A September 2004 VA fee basis examination for other disorders, 
reflected a normal examination of the lungs.

While the Veteran has exhibited some labored breathing related to 
smoking, he does not have a current diagnosis of a respiratory 
disorder.  The Board emphasizes that Congress has specifically 
limited entitlement to service connection for disease or injury 
to cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claim for service 
connection for a respiratory disorder must be denied, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.

Thus, the Veteran's claim must be denied, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

Hand Tremors

The Veteran argues that he is entitled to service connection for 
hand tremors.  The claims file, however, does not contain any 
current diagnosis or any treatment for hand tremors.

At the Veteran's Board hearing, he admitted that he was not being 
treated for tremors of the hand.  The Veteran also noted that no 
doctors have ever provided any diagnosis or any opinion as to the 
etiology of his hand tremors.  The Veteran additionally commented 
that he believed that his hand tremors were actually symptoms of 
his peripheral neuropathy, related to his diabetes mellitus.  

As discussed above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 
see also 38 C.F.R. § 3.310.  Thus, where, as here, medical 
evidence does not establish that the Veteran has the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin, 155 F.3d 1353; 
Brammer, 3 Vet. App. at 225.  In the instant case, the claim for 
service connection for hand tremors must be denied, because the 
Veteran has not been diagnosed with a hand-tremor disability.

Thus, the Veteran's claim must be denied, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss is denied.

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for skin 
disorder of the hands, arms, feet, and upper back, to include as 
due to herbicide exposure, is denied.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depression, memory loss, and anxiety, is 
granted.

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for a kidney disorder, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of 
the upper extremities, to include as secondary to diabetes 
mellitus, type II, is denied.

Entitlement to service connection for a respiratory disorder, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for hand tremors is denied.


REMAND

The Board notes that effective July 13, 2010, 38 C.F.R. § 
3.304(f) (3) (stressor related to prisoner-of-war (POW) 
experience) and (f)(4) (stressor of in-service personal assault) 
were renumbered, respectively as (f)(4) and (f)(5), and a new 
(f)(3) was added which reduces the evidentiary burden of 
establishing a stressor when it is related to a fear of hostile 
military or terrorist activity.  See 75 Fed. Reg. 39843 through 
39852 (July 13, 2010).  The revised paragraph (f) (3) reads as 
follows: 

(f)(3) If a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this  
paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Regarding the claim for service connection for an acquired 
psychiatric disorder, the Veteran maintains that his PTSD was 
caused by stressors that occurred during his military service.  
In part, he maintains that while serving on the USS Niagara 
Falls, he witnessed another sailor fall from an M-frame, and the 
sailor appeared to be dying in his arms.  In August 2010, the 
injured sailor submitted a statement corroborating that he fell 
on the USS Niagara Falls and broke his feet and left wrist.  The 
Board concedes that this event occurred, based on the sailor's 
credible statement.

The Veteran's service treatment records are negative for 
diagnosis of a psychiatric disability.  Post-service VA and 
private treatment records note that the Veteran has been 
diagnosed with various mental health disorders, including PTSD, 
depression, and anxiety.  There is no etiology opinion of record 
that has addressed whether each of the Veteran's psychiatric 
disabilities is related to his active duty service.  Furthermore, 
prior opinions relating to the Veteran's PTSD related his PTSD to 
the incident noted above.  However, the psychologists believed 
that the Veteran witnessed the death or near-death of a sailor 
while on the USS Niagara Falls.  New evidence reflects that the 
injuries were not as serious as the Veteran originally described.  
The Veteran has also testified that he was afraid of hostile fire 
and the actions of enemy forces while serving on the USS Niagara 
Falls.  Therefore, on remand, the Veteran should be scheduled for 
a VA medical examination specifically for the purpose of 
determining the etiology of all diagnosed psychiatric disorders 
and for an examiner to assess the Veteran's PTSD diagnosis on the 
previously mentioned stressors (with the newly-submitted 
information).  See 38 U.S.C.A. § 5103A.

Finally, the Board notes that further development and 
adjudication of the Veteran's claim for service connection for 
PTSD may provide evidence in support of his claims for service 
connection for hypertension and for TDIU.  See Board hearing 
transcript where Veteran attributes his hypertension to, inter 
alia, PTSD.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination on 
these issues.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims are 
inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2010) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2010).  In particular, the RO should 
ensure that its notice letter meets the 
requirements of Clemons (cited to above), 
as appropriate.

2.  The RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment of all medical care 
providers, VA and non-VA that treated him 
for an acquired psychiatric disorder since 
his separation from service.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with 
the file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO must retrieve updated records 
from the Puget Sound VAMC.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  Thereafter, the claimant must be 
given an opportunity to respond.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA mental status examination 
with a psychologist or psychiatrist.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the examiner, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current psychiatric disability/ies, to 
include previously diagnosed PTSD, 
depression with anxiety, and depression.

With respect to each such diagnosed 
disability other than PTSD, the 
physician should offer an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability), that the disability had its 
onset in or is otherwise related to 
service.

Pursuant to VA Training Letter 10-05, 
issued on July 16, 2010, the examining 
psychologist or psychiatrist is to note 
that if a diagnosis of PTSD is made, the 
examiner must now also determine if the 
Veteran's claimed stressor is related to 
his fear of in-service hostile military or 
terrorist activity."  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Mental 
Disorders, as well as the Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  In addition to the 
other information provided in the 
examination report, the examiner must 
state whether or not the claimed 
stressor is related to the Veteran's 
fear of hostile military or terrorist 
activity.

Based on a review of the record, and 
examination of the Veteran, and 
considering the stressors, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD related to an event in service.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner should also comment on 
whether the Veteran is unemployable due to 
his service-connected disabilities, to 
include any psychiatric disorder that he 
or she finds is related to service.

A complete rationale for each opinion 
offered must be provided.  In rendering 
the requested opinions, the physician 
should specifically consider the in- and 
post-service treatment records, as well as 
the Veteran's contentions.  

5.  If and only if the VA psychiatric 
examiner determines that the Veteran's 
PTSD is related to his claimed stressor(s) 
OR that any diagnosed acquired psychiatric 
disorder is related to service, the RO 
should arrange for the Veteran to undergo 
a VA examination with an appropriate 
physician to determine whether the 
Veteran's hypertension is related to any 
acquired psychiatric disorder.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After a full review of the record and 
examination of the Veteran, the physician 
must express an opinion as to whether it 
is at least as likely as not that the 
Veteran's hypertension was caused or 
aggravated beyond the current scope of the 
disability by his PTSD and/or acquired 
psychiatric disorder that was found by the 
VA psychiatric examiner to be related to 
service.

If aggravation is present, the physician 
should indicate, to the extent that is 
possible, the approximate level of 
hypertension present (baseline; i.e., 
approximate average blood pressure) before 
the onset of the aggravation.

The examiner should also comment on 
whether the Veteran is unemployable due to 
his service-connected disabilities.

A complete rationale for each opinion 
offered must be provided.  In rendering 
the requested opinions, the physician 
should specifically consider the in- and 
post-service treatment records, as well as 
the Veteran's contentions.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the 
reports of the examiners.  If any requested 
opinion is incomplete in any manner, the RO 
must take corrective action.  38 C.F.R. § 
4.2 (2010).

8.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for an acquired psychiatric 
disorder, claimed as PTSD, entitlement to 
service connection for hypertension, and 
entitlement to a TDIU.  If any claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


